Case 20-04056           Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26       Desc 10:54
                                                                      Filed: 10/15/2019 Exhibit
                                                                                            AM

                                               EXHBIT A
                                          Page 1 of 161               Lynne Finley
                                                                           District Clerk
                                                                           Collin County, Texas
                                                                           By Rosanne Munoz Deputy
                                            380-05791-2019                 Envelope ID: 37654964
                                   CAUSE NO. ______________

NEWSTREAM HOTEL                                 §                 IN THE DISTRICT COURT
PARTNERS-IAH, LLC,                              §
                                                §
          Plaintiff,                            §
                                                §
v.                                              §                 _____ JUDICIAL DISTRICT
                                                §
HMC HOSPITALITY OPERATING                       §
COMPANY,                                        §
                                                §
          Defendant.                            §                 COLLIN COUNTY, TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

          COMES NOW Newstream Hotel Partners-IAH, LLC, Plaintiff in the above matter,

complaining of HMC Hospitality Operating Company, Defendant, and for causes of action would

respectfully show the court:

                   I.     DISCOVERY LEVEL AND RULE 47 STATEMENT

          1.     Plaintiff pleads for discovery under Level 3, pursuant to TEXAS RULE    OF   C IVIL

PROCEDURE 190.4. Plaintiff seeks damages in an amount within the jurisdictional limits of this

Court, which is an amount over $100,000.00, but not more than $200,000.00, and non-monetary

relief.

                                         II.    PARTIES

          2.     Plaintiff Newstream Hotel Partners-IAH, LLC (“Newstream”) is a limited liability

company doing business in Collin County, Texas.

          3.     Defendant HMC Hospitality Operating Company (“HMC”) is a foreign

corporation doing business in Collin County, Texas that can be served with process through its

registered agent, Leo E. Spriggs, located at its registered office 17950 Preston Road, Suite 710,

Dallas, Texas 75252, or wherever he may be found.

PLAINTIFF'S ORIGINAL PETITION                                                                 PAGE 1
Case 20-04056         Doc 1-1          Filed 05/12/20 Entered 05/12/20 18:04:26       Desc Exhibit
                                               Page 2 of 161



                                III.      JURISDICTION AND VENUE

         4.     This Court has jurisdiction over the subject matter herein as the amount in

controversy is within the jurisdictional limits of the Court, and personal jurisdiction over the

parties in this action as the Defendants are residents of, and/or principally located in, the State of

Texas.

         5.     Venue is proper in Collin County, Texas pursuant to §15.002(a)(3) of the Texas

Civil Practices & Remedies Code as Defendant’s principal office in Texas is located in Collin

County, Texas. In addition, the parties contracted for venue in Collin County, Texas for any

disputes arising out of or relating to the parties’ agreement.

                                  IV.       STATEMENT OF FACTS

         6.     Newstream is the owner of the Red Lion Hotel & Conference Center located at 500

N. Sam Houston Parkway East, Houston, Texas 77060 (the “Property”). Newstream has the right

to operate the Red Lion Hotel & Conference Center at the Property through a License Agreement

with RLH Corporation (the “License Agreement”).

         7.     The Property is located a few miles from the George Bush Intercontinental Airport.

With eleven (11) meeting rooms and 17,000 square feet of meeting space, the Property is a venue

for corporate and social events.

         8.     HMC is a hotel management company that provides management services to its

clients. HMC holds itself out to the public as an expert hotel manager that provides its clients

with integrity, honesty and open communication.

         9.     On or about May 10, 2018, Newstream and HMC executed a Hotel Management

Agreement (the “Management Agreement”) for the Property. In exchange for payment of

management fees and reimbursement of reasonable and necessary expenses, HMC agreed to

PLAINTIFF'S ORIGINAL PETITION                                                                  PAGE 2
Case 20-04056         Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26            Desc Exhibit
                                          Page 3 of 161



expertly manage the Property on behalf of Newstream according to the operational standards

developed by HMC as well as those operational standards required by the License Agreement.

        10.     However, HMC mismanaged the Property during the term of the Management

Agreement. Such mismanagement included, but is limited to, overstaffing the Property and

overpaying employees who worked at the Property. In addition, HMC failed to renew the

Property’s fixed price electricity contract, which resulted in the Property defaulting to a higher

month-to-month electricity rate and incurring tens of thousands of dollars in additional charges.

Further, without notifying Newstream or seeking its approval, HMC reassigned the Property’s

sales director to a different property managed by HMC. Such reassignment resulted in the

Property operating without a sales director for approximately fifty (50) days.

        11.     HMC’s actions burdened the operation and profitability of the Property.           In

addition, HMC’s mismanagement caused the Property to incur unreasonable and/or unnecessary

fees and/or charges.      Such mismanagement resulted in HMC requesting Newstream invest

additional capital into the operation of the Property.

        12.     Due to the wrongful conduct of HMC, Newstream seeks award of all damages

related to the improper conduct made the basis of this suit.

                                   V.      CAUSES OF ACTION

COUNT 1 –BREACH OF CONTRACT

        13.     The factual allegations set forth in the foregoing paragraphs are incorporated herein

by reference for all purposes as if set forth in full.

        14.     Newstream and HMC entered into the above-referenced Management Agreement.

The agreement specifically required HMC to manage the Property in compliance with the License

Agreement and its expert operational standards.

PLAINTIFF'S ORIGINAL PETITION                                                                 PAGE 3
Case 20-04056         Doc 1-1      Filed 05/12/20 Entered 05/12/20 18:04:26          Desc Exhibit
                                           Page 4 of 161



        15.     Newstream fully performed or was excused from performing its obligations.

        16.     HMC       materially    breached   the      Management   Agreement    through   its

mismanagement of the Property, particularly by overstaffing the Property and overpaying

employees.

        17.     As a result of HMC’s breach of the Management Agreement, Newstream has been

damaged in an amount within the jurisdictional limits of this Court.

                                       VI. ATTORNEYS’ FEES

        18.     Newstream seeks recovery of its reasonable and necessary attorney’s fees from

HMC through trial and all appeals pursuant the parties’ contract and Chapter 38 of the TEXAS

CIVIL PRACTICE AND REMEDIES CODE.

                                  VII. CONDITIONS PRECEDENT

        19.     All conditions precedent to Newstream’s right to bring the above cause of action,

and for recovery requested herein, have been performed or otherwise already occurred.

                                           VIII. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Newstream requests HMC be cited to

appear and answer, and that upon final hearing, Newstream have the following:

        (1)     judgment against HMC for actual damages (including incidental, consequential

and/or special damages) within the jurisdictional limits of this Court, together with pre-judgment

and post-judgment interest as allowed by law;

        (2)     costs of court;

        (3)     judgment against HMC for reasonable attorneys’ fees for the following:

                a. preparation and trial of this lawsuit;

                b. post-trial, pre-appeal legal services;

PLAINTIFF'S ORIGINAL PETITION                                                               PAGE 4
Case 20-04056         Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                         Page 5 of 161



                c. an appeal to the Court of Appeals;

                d. an appeal to the Supreme Court of Texas; and,

                e. post-judgment discovery and collection in the event of execution

on the judgment if necessary; and,

        (4)     Newswtream be granted such other relief, at law or in equity, as is just and proper.




                                              Respectfully submitted,


                                              SCHEEF & STONE, L.L.P.



                                              By:    Carlisle A. Braun
                                                    CARLISLE A. BRAUN
                                                    Texas Bar No. 24058818
                                                    carlisle.braun@solidcounsel.com
                                                    BRANDI J. MCKAY
                                                    State Bar No. 24075380
                                                    brandi.mckay@solidcounsel.com
                                                    2600 Network Blvd., Suite 400
                                                    Frisco, TX 75034
                                                    (214) 472-2100 (Telephone)
                                                    (214) 472-2150 (Facsimile)

                                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                                 PAGE 5
Case 20-04056       Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26       Desc 11:32
                                                                   Filed: 11/25/2019 Exhibit
                                                                                         AM
                                       Page 6 of 161               Lynne Finley
                                                                          District Clerk
                                                                          Collin County, Texas
                                                                          By Rachel Mabe Deputy
                                                                          Envelope ID: 38769877
                                  CAUSE NO. 380-05791-2019

NEWSTREAM HOTEL                                §          IN THE DISTRICT COURT
PARTNERS-IAH, LLC,                             §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §
                                               §
HMC HOSPITALITY OPERATING                      §           COLLIN COUNTY, TEXAS
COMPANY,                                       §
                                               §
       Defendant,                              §
                                               §
V.                                             §
                                               §
ROB LAWSON, SCOTT TARWATER,                    §
AND TIMOTHY NYSTROM,                           §
                                               §
                                               §
        Third Party Defendants.                §           380th JUDICIAL DISTRICT


            DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S ORIGINAL
                   ANSWER AND ORIGINAL COUNTERCLAIM

       Defendant and Counter-Plaintiff HMC Hospitality Operating Company (“HMC”) files its

Original Answer and Original Counterclaim against Counter-Defendant Newstream Hotel

Partner-LIT, LLC (“Newstream”) and Third Party Defendants Rob Lawson, Scott Tarwater and

Timothy Nystrom as follows:

                                  I.    GENERAL DENIAL

       1.      Pursuant to Texas Rule of Civil Procedure 92, HMC generally denies the material

allegations contained in Plaintiff’s Original Petition and demands strict proof thereof. HMC

specifically reserve its rights to amend this Answer and Counterclaim to assert such any and

other additional defenses, denials, counterclaims, and/or third party claims as may be warranted

by discovery in accordance with the Texas Rules of Civil Procedure.



DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                 PAGE 1
Case 20-04056         Doc 1-1         Filed 05/12/20 Entered 05/12/20 18:04:26      Desc Exhibit
                                              Page 7 of 161



                                II.      AFFIRMATIVE DEFENSES

          2.    Newstream’s claims arise out of a contract between the parties that contains an

arbitration provision and thus its claims, as well as the claims asserted herein by HMC, should be

resolved in an arbitration proceeding.

          3.    Newstream’s claims are barred, in whole or in part, because Newstream failed to

mitigate damages, if any.

          4.    Newstream’s claims are barred, in whole or in part, because of the doctrine of

waiver.

          5.    Newstream’s claims are barred, in whole or in part, because of its own prior

material breach.

          6.    Newstream’s claims are barred, in whole or in part, because Newstream acted

with unclean hands.

          7.    Newstream’s claims are barred, in whole or in part, based on the doctrine of

estoppel.

          8.    Newstream’s claims are barred, in whole or in part, by the doctrines of offset,

setoff, and/or recoupment.

                        III.     HMC’S ORIGINAL COUNTERCLAIM

          9.    Defendant/Counter-Plaintiff       HMC     alleges   its   counterclaim     against

Plaintiff/Counter-Defendant Newstream (“Newstream”) and Third-Party Defendants Rob

Lawson, Scott Tarwater, and Timothy Nystrom as follows:

                                  IV.       RULE 47 STATEMENT

          10.   The relief sought in this action is within the jurisdictional limits of this Court.

Specifically, HMC asserts counter claims herein relating to Newstream’s breach of the hotel



DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                  PAGE 2
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Exhibit
                                         Page 8 of 161



management agreement between the parties and seeks monetary relief of more than $200,000 but

less than $1,000,000.

                            V.     DISCOVERY CONTROL PLAN

       11.      HMC intends to conduct discovery in this litigation under Level 2 of Texas Rule

of Civil Procedure 190.3.

                                        VI.    PARTIES

       12.      HMC is a Dallas-based hospitality management company that contracts with hotel

owners to operate and manage their hotels.

       13.      Newstream is domestic limited partnership doing business in Collin County,

Texas. Newstream is a plaintiff in this action and accordingly can be served through its counsel

of record.

       14.      Rob Lawson (“Lawson”) is an individual believed to be a resident of Tarrant

County, Texas. Mr. Lawson may be served with process at 400 Bourland Road, Keller, Texas

76248 or wherever he may be found.

       15.      Scott Tarwater (“Tarwater”) is an individual believed to be a resident of Tarrant

County, Texas. Mr. Tarwater may be served with process at 4613 Windmill Lane, Flower

Mound, Texas 75028 or wherever he may be found.

       16.      Timothy Nystrom (“Nystrom” and together with Lawson and Tarwater, the

“Guarantors”) is an individual believed to be a resident of Tarrant County, Texas. Mr. Nystrom

may be served with process at 1411 Stone Lakes Drive, Southlake, Texas 76092 or wherever he

may be found.




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                PAGE 3
Case 20-04056           Doc 1-1       Filed 05/12/20 Entered 05/12/20 18:04:26                     Desc Exhibit
                                              Page 9 of 161



                                 VII.     JURISDICTION AND VENUE

        17.      This Court has jurisdiction over this matter because these Counterclaims are

claims responding to Newstream’s claims submitted in the above-entitled cause, over which this

Court already has jurisdiction.

        18.      Venue of this Counterclaim is proper in Collin County, Texas, pursuant to TEX.

CIV. PRAC. & REM. CODE § 15.062(a) as to Counter-Defendant Newstream because the venue of

the main action establishes venue as to the Counterclaim.

                                   VIII. FACTUAL BACKGROUND

        19.       Newstream owns a Red Lion Hotel & Conference Center located at 500 N. Sam

Houston Parkway East, Houston, Texas 77060 (the “Hotel”).

        20.      On May 10, 2018, Newstream and HMC entered into a Hotel Management

Agreement (the “Agreement”) under which HMC operated and managed Newstream’s Hotel. 1

HMC began operating all aspects of the Hotel for and on behalf of Newstream pursuant to the

Agreement.

        21.      In order to induce HMC to enter into the Agreement with Newstream, the

Guarantors each executed an absolute and unconditional guaranty agreement whereby the

Guarantors each jointly and severally guaranteed Newstream’s performance of its obligations,

including the payment of all fees owed under the Agreement (together, the “Guaranties”). 2

        22.      However, Newstream failed to fulfill its obligations under the Agreement.

Specifically, Newstream did not provide adequate capital and did not maintain adequate funds in

1
 Attached hereto as Exhibit A and incorporated herein for all purposes is a true and correct copy of the Hotel
Management Agreement.

2
  Attached hereto as Exhibit B and incorporated herein for all purposes is a true and correct copy of Rob Lawson’s
Individual Guaranty. Attached hereto as Exhibit C and incorporated herein for all purposes is a true and correct copy
of Scott Tarwater’s Individual Guaranty. Attached hereto as Exhibit D and incorporated herein for all purposes is a
true and correct copy of Timothy Nystrom’s Individual Guaranty.


DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                                   PAGE 4
Case 20-04056               Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26                   Desc Exhibit
                                              Page 10 of 161



the operating account to ensure that HMC could maintain operations at the Hotel as required by

Section 2.03(b) of the Agreement. 3

           23.      On July 2, 2019, HMC notified Newstream of its default under the Agreement by

reason of its failure to: (i) maintain adequate funds for the operation of the Hotel, including funds

necessary to cover all operating expenses; and (ii) maintain $115,000.00, the contractually-

required minimum balance under the Agreement, in the bank account. Following Newstream’s

failure to transfer sufficient funds to the bank account, HMC sent a second notice to Newstream

on July 10, 2019 outlining Newstream’s continued defaults under the Agreement. 4 In the July 10,

2019 letter, HMC again notified Newstream that its failure to maintain sufficient funds in the

account impacted HMC ability to manage the Hotel in accordance with the Agreement. 5 The

July 10, 2019 letter also advised Newstream that if its monetary defaults were not cured within

five business days, the Agreement would terminate by its terms. Newstream failed to cure its

monetary default within five business days, thus on July 17, 2019, the Agreement terminated as a

result of Newstream’s default.

           24.      Pursuant to Section 13.04, if the Agreement is terminated due to Newstream’s

default or early termination, HMC is entitled to a Termination Payment:

           Upon termination, as a result of Owner’s default or early termination, Manager
           shall be entitled to immediate receipt of a termination payment (“Termination
           Payment”) payable by Manager from the Bank Account, which amount shall be
           liquidated damages and not a penalty, equal to the lesser of (i) two (2) years’
           Operating Fee Total’s, or (ii) the sum of the future Operating Fee Total’s due
           during the remaining Term of the Agreement following the termination event, but
           never less than the sum of six (6) months of Operating Fee Totals. The
           Termination Payment shall be considered fully earned and due to Manager for
           services then rendered and constitutes the parties’ best, good faith estimate of the

3
    Exhibit A, § 2.03(b).
4
  Attached hereto as Exhibit E and incorporated herein for all purposes is a true and correct copy of the July 10,
2019 Default Letter.
5
    Exhibit E.

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                                PAGE 5
Case 20-04056              Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Exhibit
                                             Page 11 of 161



           damages which would be suffered by Manager in the event of a termination of
           this Agreement, the exact amount of damages being difficult or impracticable to
           calculate. Owner shall also reimburse Manager for any and all fees incurred in the
           collection of the Termination Payment, inclusive of any collection and legal fees.
           Any future monthly Operation Fees due shall be based upon the greater of (i) the
           average Operating Fees paid during the preceding months under the Term,
           excluding any fees paid during the Construction/Acquisition Term, or (ii) a flat
           monthly fee of $10,000.00. 6

           25.      In short, the Termination Payment represents the projected fees HMC would have

earned through the Term of the Agreement. 7 Based on the terms of the Agreement, HMC is

entitled to a $258,155.67 Termination Payment. This Termination Payment represents the sum of

the Future Operating Fees HMC would have earned through July 2021, representing two years’

Operating Fee Totals.

           26.      Following the termination of the Agreement, HMC continued to work with

Newstream and assist with the management of the Hotel to facilitate management transition to a

new entity. In addition, despite having no contractual obligation to do so, HMC agreed to

Newstream’s multiple requests to extend the date of transition over the next few months to assist

Newstream in an orderly a transition as possible.

           27.      Further, Newstream hired two HMC Executive Team members—Sherry Harvey,

HMC’s Director of Sales and Markecia Flores, HMC’s Controller—in violation of Section

6.03(b) of the Agreement. This Section provides:

           [Newstream] agrees that it will not directly, or indirectly, employ, attempt to
           employ or cause to be employed anyone who serves as the General Manager or
           member of the Executive Team of the Hotel during the Term of this Agreement
           or, if this Agreement terminates for reasons other than the Manager’s breach, for a
           period of not less than one year following the termination of this Agreement. 8



6
    Exhibit A, § 13.04.
7
    Exhibit A, § 3.02.
8
    Exhibit A, § 6.03(b)

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                        PAGE 6
Case 20-04056           Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26           Desc Exhibit
                                            Page 12 of 161



             28.   Section 6.03(b) further provides that in the event Newstream violates this

provision by employing a member of the Executive Team, Newstream will pay HMC an amount

equal to one year’s annual salary that was being paid to the Executive Team member while the

Executive Team member was employed by HMC. 9 While employed by HMC, Ms. Harvey’s

annual salary was $75,000. and Ms. Flores’s annual salary was $62,000.00.                  Newstream’s

decision to hire Ms. Harvey and Ms. Flores are clear violations of Section 6.03(b), thus,

Newstream is liable for these amounts.

             29.   As a result of Newstream’s violations of the Agreement, HMC retained counsel to

pursue all remaining amounts currently owed in an amount not less than $395,155.67, owed to

HMC under the terms of the Agreement.

                                    IX.     CAUSES OF ACTION

          A. Count One-Breach of Contract against Newstream

             30.   The allegations set forth above are incorporated herein by reference.

             31.   The Agreement is a valid and enforceable contract between the parties. HMC

performed under the terms of the Agreement. The acts or omissions of Newstream constitute

breaches of contract.         Specifically, Newstream violated the following provisions of the

Agreement: Sections 2.03(b), 13.04(b), and 6.03(b). These breaches caused HMC to sustain

injury and incur damages in the amount of not less than $395,155.67, in addition to amounts

accruing, which is within the jurisdictional limits of this Court.

          B. Breach of Contract against Guarantors

             32.   The allegations set forth above are incorporated herein by reference.

             33.   The Guaranties are valid and enforceable written guaranties executed by the

Guarantors in favor of HMC. Under the terms of the Guaranties, the Guarantors are required to

9
    Id.

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                      PAGE 7
Case 20-04056              Doc 1-1       Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                                 Page 13 of 161



pay all amounts due under the Agreement, if Newstream fails to make these payments.

Guarantors’ failure to pay amounts due under the Agreement constitutes a material breach of the

Guaranties, which has caused HMC to sustain injury and incur damages in the amount of not less

than $395,155.67, in addition to amounts accruing, which is within the jurisdictional limits of

this Court.

                                    X.      CONDITIONS PRECEDENT

           34.      All conditions precedent to HMC’s claims for relief have been performed, have

occurred, or are excused.

                                          XI.   ATTORNEYS’ FEES

           35.      HMC is entitled to its attorneys’ fees pursuant to Texas Civil Practice and

Remedies Code §38.001, et seq., and the terms of the Agreement. 10

                                                  PRAYER

           WHEREFORE PREMISES CONSIDERED, HMC respectfully requests that upon trial or

hearing of this matter, jugement be entered against Newstream and Guarantors, jointly and

severally, as follows:

           (a)      Guarantors be citied to appear and answer the allegations contained in this
                    counterclaim;

           (b)      award Newstream nothing by its suit;

           (c)      award HMC a judgment against Newstream and Guarantors, jointly and severally,
                    in an amount not less than $395,155.67;

           (d)      HMC be awarded pre-judgment interest;

           (e)      HMC be awarded its reasonable and necessary attorneys’ fees and costs incurred
                    as a result of having to file this action;

           (f)      HMC be awarded post-judgment interest; and


10
     Exhibit A, § 21.10, § 13.04.

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                                  PAGE 8
Case 20-04056   Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26           Desc Exhibit
                                    Page 14 of 161



     (g)   HMC be granted any and all other relief, special or general, legal or equitable, as
           HMC may show itself to be justly entitled to receive.



                                         Respectfully submitted,

                                         MUNSCH HARDT KOPF & HARR, P.C.


                                         /s/ Ross H. Parker
                                         Ross H. Parker
                                         TX Bar No. 24007804
                                         rparker@munsch.com
                                         Aynsley K. Young
                                         TX Bar No. 24102674
                                         ayoung@munsch.com

                                         500 N. Akard Street, Suite 3800
                                         Dallas, Texas 75201
                                         (214) 855-7500 (telephone)
                                         (214) 855-7584 (facsimile)


                                         ATTORNEYS FOR DEFENDANT
                                         HMC HOSPITALITY OPERATING
                                         COMPANY




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                             PAGE 9
Case 20-04056             Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                            Page 15 of 161




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Original Answer and
Original Counterclaim has been served by ESERVE on this the 25th day of November, 2019, to:

                                           Carlisle A. Braun
                                           Brandi J. McKay
                                     SCHEEF & STONE, L.L.P.
                                    2600 Network Blvd., Suite 400
                                         Frisco, Texas 75034
                                      (214) 472-2100 (telephone)
                                      (214) 472-2150 (facsimile)


                                              /s/ Ross H. Parker
                                              Ross H. Parker


4814-7088-1197v.1 004489.00028




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
ORIGINAL ANSWER AND ORIGINAL COUNTERCLAIM                                           PAGE 10
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 16 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 17 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 18 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 19 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 20 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 21 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 22 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 23 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 24 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 25 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 26 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 27 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 28 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 29 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 30 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 31 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 32 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 33 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 34 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 35 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 36 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 37 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 38 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 39 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 40 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 41 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 42 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 43 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 44 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 45 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 46 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 47 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 48 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 49 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 50 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 51 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 52 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 53 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 54 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 55 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 56 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 57 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 58 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 59 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 60 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 61 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 62 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 63 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 64 of 161




                                                                       EXHIBIT A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 65 of 161




                                                                       EXHIBIT A
  Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                           Page 66 of 161

                                     INDIVIDUAL GUARANTY

              GUARANTY, dated as of May 10, 2018, by Rob Lawson, 311 South Oak Street,
Suite 250, Roanoke, Texas 76262 (individually and collectively "Guarantor") in favor of HMC
Hospitality Operating Company and/or its affiliates. ("HMC"), 17950 Preston Road, Suite 710,
Dallas, Texas 75252.

                WHEREAS, Newstream Hotel Partners-IAH, LLC ("Owner") is now and may in the
future be obligated to HMC for fees, expenses and other financial accommodations, including
HMC’s initial investment of $100,000.00 into the Hotel project, under that certain Management
Agreement (“Agreement”) dated May 10, 2018, between Owner and HMC, as same may be
amended or modified from time to time, and

                WHEREAS, to induce HMC to enter into the Manager’s Agreement and invest one
hundred thousand dollars into the project with Owner and/or make other financial
accommodations to or on behalf of Owner, Guarantor has agreed to execute and deliver a
guaranty of all present and future liabilities of Owner to HMC.

                NOW, THEREFORE, in consideration of the foregoing premises to induce HMC to
enter into the Estoppel and make other financial accommodations to or on behalf of Owner, and
with full knowledge that said obligations would not be issued without this Guaranty, the
undersigned Guarantor agrees as follows:

                1.      The term "Liability of Owner" shall include all obligations and liabilities,
direct or indirect, absolute or contingent, joint and several, now or hereafter existing, due or to
become due of Owner to HMC for its own account or as agent for others, whether created directly
or acquired by assignment or otherwise, including without limitation, all fees and reimbursable
expenses owing under the Agreement and all costs and other expenses, including attorneys fees,
on all present and future liabilities and indebtedness of Owner to HMC, and further including
without limitation the obligation and liabilities arising under the Agreement and/or Estoppel.

                2.     Each Guarantor hereby jointly and severally guarantees full, prompt and
unconditional payment when due of each and every Liability of Owner to HMC, now existing or
hereafter incurred, whether matured or unmatured, and the full, prompt, and unconditional
performance of every term and condition of any transaction to be kept and performed by Owner
to HMC. This Guaranty is a primary obligation of the undersigned and shall be a continuing
inexhaustible Guaranty without limitation as to the amount or duration and may not be revoked
except by notice (the "Notice") in writing to HMC received at least thirty (30) days prior to the date
set for such revocation; however, no Notice shall affect the liability under this Guaranty for any
such Liability of the Owner arising prior to the date set for revocation whether made before or
after the Notice.

               3.      Guarantor hereby represents and warrants the following:

                      (A)     He has the power to execute, deliver and carry out the terms and
provisions of this Guaranty which has been duly executed and delivered and constitutes
Guarantor's binding, valid and enforceable obligation, enforceable in accordance with its terms,
except as enforcement thereof may be limited, modified or prevented by any law relating to
bankruptcy, insolvency or the like.

                        (B)     He is not in default under any agreement other instrument to which
he is a party or by which he or any of his assets may be bound. Neither the execution and delivery


                                                 -1-

                                                                                          EXHIBIT B
  Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26              Desc Exhibit
                                           Page 67 of 161

of this Guaranty, nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof will to the best of his knowledge violate any law or regulation, or any
order or decree of any court or governmental instrumentality, or will conflict with, or result in the
breach of, or constitute a default under, any indenture, mortgage, deed of trust, agreement or
other instrument to which Guarantor is a party or by which he may be bound, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the property of Guarantor
thereunder.

                       (C)    His most recent financial statement furnished to HMC accurately
represents his financial condition as of the date thereof and there has been no material adverse
change in such condition from the date of said financial statement to the date hereof.

                       (D)   He has relied upon his own due diligence in making his own
independent evaluation and appraisal of Owner, Owner's business affairs and financial condition
including the Liability of Owner to HMC; will continue to be responsible for making his own
independent appraisal of such matters; and Guarantor has not relied upon and will not hereafter
rely upon HMC for information regarding Owner, any collateral or the Liability of Owner to HMC.

                 4.       Without incurring responsibility to Guarantor and without impairing or
releasing Guarantor's obligation hereunder, HMC may at any time and from time to time, without
the consent of or notice to Guarantor, upon any terms or conditions: (i) change the manner, place
or terms of the Agreement, and/or change or extend from time to time the time for payment or
renew or alter the Agreement, and this Guaranty shall apply to the Liability of Owner as so
changed, extended, renewed or altered; (ii) exercise or refrain from exercising any rights against
Owner or any surety, endorser or guarantor (including the Guarantor) ("Obligor") or against any
security, or otherwise act or refrain from acting; (iii) release, settle or compromise any Liability of
Owner or any obligation of any Obligor, with or without consideration, or any liability incurred
directly or indirectly in respect thereof or hereof; and/or (iv) apply any sums by whomsoever paid
or howsoever realized to any Liability of Owner.

                 5.    No invalidity or unenforceability of all or any part of the Liability of Owner,
whether caused by any actions or inactions of HMC, or otherwise, shall affect, impair or be a
defense to this Guaranty. Guarantor hereby waives any right of subrogation to any security.
Guarantor hereby waives any claim, right or remedy Guarantor may now have or hereafter acquire
against the Owner that arises hereunder and/or as a result of Guarantor's performance hereunder
including, without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right or remedy of HMC
against Owner or any security which HMC now has or hereafter acquires, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under common law or otherwise.

              6.      Upon an Event of Default under the Liability of Owner, HMC may, without
notice to Owner declare the Liability of Owner immediately due and payable by Guarantor. If
HMC refers this Guaranty to an attorney for collection, Guarantor shall pay HMC any and all
reasonable attorneys' fees and other costs and expenses incurred by HMC in enforcing HMC's
rights hereunder.

               7.     (A)    If claim is ever made upon HMC for repayment or recovery of any
amount or amounts received by HMC in payment or on account of any of the Liability of Owner
and HMC repays all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body having jurisdiction over HMC or any of its property, or (b) any
settlement or compromise of any such claim effected by HMC with any such claimant (including
Owner), then, and in such event, Guarantor agrees that any such judgment, decree, order,


                                                 -2-

                                                                                            EXHIBIT B
  Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                           Page 68 of 161

settlement or compromise shall be binding upon it, notwithstanding any revocation hereof or the
cancellation of any instrument evidencing any Liability of Owner, and Guarantor shall be liable to
HMC under this Guaranty for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by HMC.

                         (B)    This Guaranty shall remain in full force and effect, and shall be
automatically reinstated, without any further action on the part of the HMC if HMC is required, in
any bankruptcy, insolvency, or other proceeding involving the Owner, to return or rescind any
payment made to or value received by HMC from or for the account of the Owner. This paragraph
shall remain in full force and effect notwithstanding any revocation or termination of this Guaranty
or release by HMC of Guarantor.

                      (C)    Settlement of any claim by HMC against Owner or any other
Obligor, whether in any proceedings or not, and whether voluntary or involuntary, shall not reduce
the amount due under this Guaranty except to the extent of any amount actually received by HMC
under any such settlement that is applied to the Liability of Owner.

                      (D)    All rights, powers and remedies of HMC hereunder and under any
agreement(s) between Owner or any other Obligor and HMC, now, or at any time hereafter in
force, shall be cumulative and not alternative, and shall be in addition to all rights, powers and
remedies given to HMC by law.

                          (E)    No delay on the part of HMC in exercising any of its options, powers
or rights or partial or single exercise thereof shall constitute a waiver thereof. No waiver of any of
HMC's rights hereunder and no modification or amendment of this Guaranty shall be deemed to
be made by HMC unless the same shall be in writing, executed on behalf of HMC by a duly
authorized officer, and each such waiver, if any, shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of HMC or the obligations of Guarantor to
HMC in any other respect at any other time.

                       (F)      Guarantor hereby authorizes HMC, in its sole discretion, to disclose
any financial or other information about Guarantor to any present, future or prospective
participant, or successor in interest in any loan, advance or other financial accommodation to the
Owner from the HMC, or any regulatory body or agency having jurisdiction over HMC.

                         (G)    Guarantor shall indemnify, defend, and hold HMC harmless from
any claim, cause of action, demand, or other matter that is brought or threatened against HMC
by Owner, or by any third party including, without limitation, any receiver, trustee, or other person
appointed in any bankruptcy, insolvency, or other proceeding involving Owner, and from all costs
and expenses (including, without limitation, attorney's fees and expenses) relating to or arising
out of HMC's relationship with Owner (each of which may be defended, compromised, settled, or
pursued with counsel of HMC's selection) but at Guarantor's risk and expense. This paragraph
shall remain in full force and effect notwithstanding any termination of this Guaranty or release by
HMC of Guarantor.

                         (H)   Neither Guarantor's obligation to pay and perform in accordance
with the terms of this Guaranty, nor any remedy for the enforcement thereof nor the amount of
the Liability of Owner shall be impaired, modified, changed, stayed, released or limited in any
manner whatsoever by any impairment, modification, change, discharge, release, limitation or
stay of the Liability of Owner or the obligations of any of the Obligors or its estate in bankruptcy
or any remedy for the enforcement thereof, resulting from the operation of any present or future
provision of the bankruptcy code of the United States or other statute, State or Federal, or from


                                                 -3-

                                                                                          EXHIBIT B
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 69 of 161




                                                                       EXHIBIT B
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 70 of 161




                                                                      EXHIBIT C
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 71 of 161




                                                                      EXHIBIT C
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 72 of 161




                                                                      EXHIBIT C
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 73 of 161




                                                                      EXHIBIT C
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 74 of 161




                                                                      EXHIBIT D
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 75 of 161




                                                                      EXHIBIT D
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 76 of 161




                                                                      EXHIBIT D
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 77 of 161




                                                                      EXHIBIT D
    Case 20-04056          Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26           Desc Exhibit
                                             Page 78 of 161




                                                                               Writer’s Direct Dial: 214.855.7511
                                                                                   E-Mail: rparker@munsch.com



                                             July 10, 2019

  Via Electronic Mail

  Newstream Hotel Partners-IAH, LLC
  301 South Oak Street
  Roanoke, TX 76262
  E-Mail: tim.nystrom@newstreamcorp.com;
  scott.tarwater@newstreamcorp.com;
  felix.mara@newstreamcorp.com

  Timothy Nystrom
  311 South Oak Street, Suite 250
  Roanoke, TX 76262
  Email: tim.nystrom@newstreamcorp.com

  Scott Tarwater
  311 South Oak Street, Suite 250
  Roanoke, TX 76262
  Email: scott.tarwater@newstreamcorp.com

  Rob Lawson
  311 South Oak Street, Suite 250
  Roanoke, TX 76262
  Email: rob.starcrest@gmail.com

  UC Funding, LLC
  c/o Adam Lampert
  Federman Steifman, LLP
  414 North Orleans Street, Ste 210
  Chicago, Illinois 60654
  Email: alampert@federmansteifman.com

  Cathy Oniffrey
  UC Funding, LLC
  E-Mail: CMO@USFunds.com

           Re:      Notice of Continuing Default and, if those Defaults Remain Uncured, Termination
                    of the Hotel Management Agreement (the "Management Agreement") by and
                    between HMC Hospitality Operating Company, a Delaware corporation
                    ("Manager") and Newstream Hotel Partners-IAH, LLC ("Owner ").



4829-7285-2891v.1 004489.00001


                                                                                            EXHIBIT E
  Case 20-04056           Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Exhibit
                                            Page 79 of 161
Newstream Hotel Partners-IAH, LLC
Page 2
July 10, 2019



To Whom It May Concern:

        On Tuesday, July 2, 2019, Manager notified Owner that Owner was in default (the
“Default Notice”) of the Management Agreement. All capitalized terms not otherwise defined
within this letter are given the meaning specified within the Management Agreement.

       Section 2.03(b) of the Management Agreement provides that Owner shall maintain a
Minimum Balance in the Bank Account of $115,000.00. As Owner was previously told, that
required amount is not in the Bank Account. Thus, Owner is in default of the Management
Agreement.

        Manager has previously notified Owner that the Hotel is chronically underfunded. Owner
has not cured this funding deficiency. In the Default Notice, Owner was informed that the
capital requirement for the month of June was $300,000.00. Approximately $50,000.00 of that
was paid to lender for Owner’s interest payment and the remaining $250,000.00 was required
for hotel payables, payroll, taxes, and the July interest and reserve payments.

        Owner has not provided the required funding and the Minimum Balance is less than
required. Owner has not provided Manager sufficient capital to manage the Hotel in accordance
with the Management Agreement.

        As you have been notified previously, Owner’s failure to provide sufficient operating
capital prevents Manager from paying Hotel expenses and puts Manager and the Hotel at risk.
As an example of this, Manager wants to highlight a critical issue regarding the property
insurance renewal. There is a bill due for premium for the property insurance. Manager does
not have the available funds to pay this bill. Manager has notified Lender and requested that this
bill be paid from escrowed funds. If Owner does not provide the funds to cover this bill and if
Lender does not do so, the bill will not be paid. The consequence of this is that the insurance
may very well lapse.

       If the Owner cures the monetary default or the default is cured by Lender within five (5)
days of receipt of this notice as per the Subordination Agreement, then the Management
Agreement will not be terminated. If, however, the monetary defaults are not cured within five
(5) days of receipt of this notice, then the Management Agreement will be terminated as of that
date pursuant to Section 13.02 of the Management Agreement and Manager will transition all
responsibilities for the Hotel’s Management to Owner or its designee at 5:00 p.m. Central Time,
Tuesday, July 16, 2019. Manager will cooperate with transitioning the Hotel to the new
manager but such transition will need to be completed by the above-referenced date..

       Please note that should the Management Agreement be terminated, then the
Termination Payment Obligations set forth in Section 13.05 of the Management Agreement will
be due by Owner. Owner is responsible for various payment obligations under the Management
Agreement in the event of a termination. Manager will prove a follow-up demand quantifying the
Owner’s remaining payment obligations under the terms of the Management Agreement should
termination occur.




4829-7285-2891v.1 004489.00001

                                                                                       EXHIBIT E
  Case 20-04056          Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26      Desc Exhibit
                                           Page 80 of 161
Newstream Hotel Partners-IAH, LLC
Page 3
July 10, 2019



      Finally, as Mr. Nystrom, Mr. Tarwater, and Mr. Lawson (collectively the “Guarantors”)
are aware, they each entered into Individual Guarantees that guaranty Owner’s obligations
under the Management Agreement. Although Manager need not provide notice to the
Guarantors as per Section 6 of the Individual Guarantees, this Termination Notice serves to
remind Guarantors of their obligations under the Individual Guarantees and reserves all of
Manager’s rights to proceed against the Guarantors under the Individual Guarantees.

        Nothing contained in this letter waives any other existing defaults or deficiencies of
Owner under or in connection with the Management Agreement and/or Individual Guarantees
and not specified herein. By providing this letter to Owner, Manager does not waive any term,
condition or provision of the Management Agreement and/or the Individual Guarantees, and
Manager does not waive any right, remedy, claim, contention, position or defense, with the
same being hereby reserved.




                                                     Very truly yours,




                                                     Ross Parker



RHP

cc:       Bill Sullivan (Via E-Mail: sullivan@hospitalitymgt.com)




4829-7285-2891v.1 004489.00001

                                                                                   EXHIBIT E
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26       Desc 4:34
                                                                     Filed: 12/17/2019 Exhibit
                                                                                          PM
                                         Page 81 of 161              Lynne Finley
                                                                            District Clerk
                                                                            Collin County, Texas
                                                                            By Brandi Bullard Deputy
                                                                            Envelope ID: 39332666
                                  CAUSE NO. 380-05791-2019

NEWSTREAM HOTEL PARTNERS-                       §                  IN THE DISTRICT COURT
IAH, LLC,                                       §
                                                §
       Plaintiff and Counter-Defendant,         §
                                                §
v.                                              §
                                                §
HMC HOSPITALITY OPERATING                       §
COMPANY,                                        §                   380th JUDICIAL DISTRICT
                                                §
       Defendant, Counter-Plaintiff and         §
       Third-Party Plaintiff,                   §
                                                §
v.                                              §
                                                §
ROB LAWSON, SCOTT TARWATER                      §
AND TIMOTHY NYSTROM,                            §
                                                §
       Third-Party Defendants.                  §                   COLLIN COUNTY, TEXAS


                     COUNTER-DEFENDANT’S ORIGINAL ANSWER

       Counter-Defendant Newstream Hotel Partners–IAH, LLC files this Original Answer, and

would should the Court as follows:

                                                 I.

       Counter-Defendant denies each and every, all and singular, the allegations of Defendant

HMC Hospitality Operating Company’s Original Answer and Original Counterclaim or as

subsequently amended, and demands strict proof thereof.

       WHEREFORE, PREMISES CONSIDERED, Counter-Defendant prays that Counter-

Plaintiff takes nothing by this action and that Counter-Defendant be fully released and

discharged. Counter-Defendant further prays for an award of attorneys’ fees under the parties’

contract and/or in equity, and all costs of court from Counter-Plaintiff.




Counter-Defendant’s Original Answer                                                            Page 1
Case 20-04056      Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26        Desc Exhibit
                                      Page 82 of 161



                                              Respectfully submitted,

                                              SCHEEF & STONE, L.L.P.



                                              By: /s/ Carlisle A. Braun
                                                   CARLISLE A. BRAUN
                                                   Texas Bar No. 24058818
                                                   carlisle.braun@solidcounsel.com
                                                   BRANDI J. MCKAY
                                                   Texas Bar No. 24075380
                                                   brandi.mckay@solidcounsel.com

                                                   2600 Network Blvd., Suite 400
                                                   Frisco, Texas 75034
                                                   (214) 472-2100 Telephone
                                                   (214) 472-2150 Facsimile

                                                   ATTORNEYS FOR PLAINTIFF AND
                                                   COUNTER-DEFENDANT

                              CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this document has this 17th day of December,

2019, been served upon the following counsel of record pursuant to the TEXAS RULES OF CIVIL

PROCEDURE 21a:


      Via Electronic Filing/Service
      Ross H. Parker
      Aynsley K. Young
      MUNSCH HARDT KOPF & HARR, PC
      500 N. Akard Street, Suite 3800
      Dallas, Texas 75201

      Attorneys for Defendant, Counter-Plaintiff and Third-Party Plaintiff




                                           /s/Carlisle A. Braun
                                           CARLISLE A. BRAUN




Counter-Defendant’s Original Answer                                                  Page 2
Case 20-04056       Doc 1-1      Filed 05/12/20 Entered 05/12/20 18:04:26       Desc2:43
                                                                     Filed: 1/16/2020 Exhibit
                                                                                         PM
                                         Page 83 of 161              Lynne Finley
                                                                          District Clerk
                                                                          Collin County, Texas
                                                                          By LeAnne Brazeal Deputy
                                                                          Envelope ID: 40026993
                                   CAUSE NO. 380-05791-2019

NEWSTREAM HOTEL                                §          IN THE DISTRICT COURT
PARTNERS-IAH, LLC,                             §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §
                                               §
HMC HOSPITALITY OPERATING                      §          COLLIN COUNTY, TEXAS
COMPANY,                                       §
                                               §
       Defendant                               §
                                               §
V.                                             §
                                               §
ROB LAWSON, SCOTT TARWATER,                    §
AND TIMOTHY NYSTROM,                           §
                                               §
                                               §
       Third Party Defendants.                 §           380TH JUDICIAL DISTRICT

           DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
          MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION

       Defendant and Counter-Plaintiff HMC Hospitality Operating Company (“HMC”) files its

Motion to Stay Proceeding and Compel Arbitration as follows:

                              I.      SUMMARY OF MOTION

       Plaintiff and Counter-Defendant Newstream Hotel Partners-IAH, LLC (“Newstream”)

executed a Hotel Management Agreement (the “Agreement”) with HMC regarding the

management of a Red Lion Hotel & Conference Center owned by Newstream. The Agreement

contains a valid and enforceable agreement to arbitrate all claims between the parties.

Newstream now brings claims against HMC for breach of the Agreement and HMC has likewise

asserted claims against Newstream for its breaches of the Agreement. In the Agreement, the

parties agreed that these claims would be subject to binding arbitration. As a result, the Court




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                           PAGE 1
                                                1
Case 20-04056           Doc 1-1       Filed 05/12/20 Entered 05/12/20 18:04:26                      Desc Exhibit
                                              Page 84 of 161



should stay this proceeding and compel the parties to arbitration with the American Arbitration

Association (“AAA”). 1

                                                 II.      FACTS

         Newstream owns a Red Lion Hotel & Conference Center located at 500 N. Sam Houston

Parkway East, Houston, Texas 77060 (the “Hotel”).                         Newstream’s general manager is

Newstream Hotels & Hospitality, LLC (“Newstream Hotels”).                            Timothy Castle Nystrom

(“Nystrom”), Robert W. Lawson (“Lawson”), and Louis Scott Tarwater (“Tarwater”) are the

managers and directors of Newstream Hotels and control Newstream’s operations.

         On May 10, 2018, Newstream and HMC entered into a Hotel Management Agreement

(the “Agreement”) under which HMC operated and managed Newstream’s Hotel. 2 HMC began

operating all aspects of the Hotel for and on behalf of Newstream pursuant to the Agreement.

         In order to induce HMC to enter into the Agreement with Newstream, Nystrom, Lawson

and Tarwater (collectively, the “Guarantors”) each executed an absolute and unconditional

guaranty agreement. whereby the Guarantors each jointly and severally guaranteed Newstream’s

performance of its obligations, including the payment of all fees owed under the Agreement

(together, the “Guaranties”). 3


1
  HMC is involved in two substantially similar matters with related Newstream entities that arise out of and relate to
the hotel management agreements between HMC and the other Newstream entities. The Newstream entities and
HMC are represented by the same counsel who have appeared on behalf of the parties in this proceeding. These
cases are styled as: 1) Newstream Hotel Partners-ABQ, LP v. HMC Hospitality Operating Company v. Rob Lawson,
Scott Tarwater and Timothy Nystrom, Cause No. 380-05584-2019 currently pending in the 380th Judicial District
Court in Collin County, Texas; and 2) Newstream Hotel Partners-LIT, LLC v. HMC Hospitality Operating
Company, Cause No. 416-05790-2019 currently pending in the 416th Judicial District Court in Collin County Texas.
HMC has similarly moved to compel these two matters to arbitration before the American Arbitration Association.
2
 Attached hereto as Exhibit A and incorporated herein for all purposes is a true and correct copy of the Hotel
Management Agreement.

2
  Attached hereto as Exhibit B and incorporated herein for all purposes is a true and correct copy of Rob Lawson’s
Individual Guaranty. Attached hereto as Exhibit C and incorporated herein for all purposes is a true and correct copy
of Scott Tarwater’s Individual Guaranty. Attached hereto as Exhibit D and incorporated herein for all purposes is a
true and correct copy of Timothy Nystrom’s Individual Guaranty.


DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                                             PAGE 2
                                                          2
Case 20-04056        Doc 1-1      Filed 05/12/20 Entered 05/12/20 18:04:26           Desc Exhibit
                                          Page 85 of 161



       On July 2, 2019, HMC notified Newstream of its default under the Agreement by reason

of its failure to: (i) maintain adequate funds for the operation of the Hotel, including funds

necessary to cover all operating expenses; and (ii) maintain $115,000.00, the contractually-

required minimum balance under the Agreement, in the bank account. Following Newstream’s

failure to transfer sufficient funds to the bank account, HMC sent a second notice to Newstream

on July 10, 2019 outlining Newstream’s continued defaults under the Agreement. In the July 10,

2019 letter, HMC again notified Newstream that its failure to maintain sufficient funds in the

account impacted HMC ability to manage the Hotel in accordance with the Agreement. The July

10, 2019 letter also advised Newstream that if its monetary defaults were not cured within five

business days, the Agreement would terminate by its terms.          Newstream failed to cure its

monetary default within five business days, thus on July 17, 2019, the Agreement terminated as a

result of Newstream’s default.

       On October 15, 2019, Newstream initiated this proceeding alleging that HMC breached

the Agreement.     On November 25, 2019, HMC filed its original answer and compulsory

counterclaims against Newstream and the Guarantors asserting causes of action against these

parties relating to and arising out of Newstream’s failure to comply with the terms of the

Agreement.

       HMC now files it Motion to Compel all claims to arbitration pursuant to the mandatory

arbitration provision in the Agreement.

                           III.    ARGUMENT AND AUTHORITY

       Public policy strongly favors resolving disputes through arbitration. Jack B. Anglin Co.

v. Tipps, 842 S.W.2d 266, 268 (Tex. 1992). Because “state and federal policies continue to favor

arbitration, a presumption exists favoring agreements to arbitrate [.]” In re FirstMerit Bank, N.A.,



DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                            PAGE 3
                                                 3
Case 20-04056        Doc 1-1      Filed 05/12/20 Entered 05/12/20 18:04:26      Desc Exhibit
                                          Page 86 of 161



52 S.W.3d 749, 753 (Tex. 2001). Accordingly, “courts must resolve any doubts to an arbitration

agreement’s scope in favor of arbitration. Id.

A.     The Federal Arbitration Act Governs the arbitration agreement

       The Federal Arbitration Act (the “FAA”) governs arbitration clauses in contracts

“evidencing a transaction involving commerce.” See 9 U.S.C. § 2. The United States Supreme

Court has explained that the phrase “involving commerce” was enacted with an intent “to

exercise Congress’s commerce power to the full.” Allied-Bruce Terminix Cos. v. Dobson, 513

U.S. 265, 277 (1995). Given the breadth of Congress’s power to regulate interstate commerce, it

is not an onerous burden to show a contract involves interstate commerce. See, e.g., In re MP

Ventures of South Texas, Ltd., 276 S.W.3d 524, 529 (Tex. App.—San Antonio 2008, orig.

proceeding) (contract to purchase and install greenhouse related to interstate commerce because

materials used to construct greenhouse were transported from out of state); In re Tenet

Healthcare Ltd., 84 S.W.3d 760, 765 (Tex. App. – Houston [1st Dist.] 2002, orig. proceeding)

(employment agreement between distribution clerk and hospital related to interstate commerce

because hospital treated out-of-state patients and received goods, services, and payments from

out-of-state entities); Palm Harbor Homes, Inc. v. McCoy, 944 S.W.2d 716, 719-20 (Tex. App. –

Ft. Worth 1997, orig. proceeding) (FAA applied where component part of mobile home at issue

was manufactured out of state).

       The Agreement in this case clearly satisfies this standard.       HMC is a Delaware

corporation and Newstream is a Texas limited liability company. The Agreement provides for

HMC’s management of a hotel, owned by Newstream, in Houston. Because the Agreement

evidences a transaction involving interstate commerce between entities of different states, the

FAA governs the arbitration agreement.



DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                       PAGE 4
                                                 4
Case 20-04056        Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26              Desc Exhibit
                                        Page 87 of 161



B.     Two-Step Analysis under the FAA.

       Enforcement of an arbitration agreement ordinarily involves two overarching analytical

steps. Kubala v. Supreme Prod. Services, Inc., 830 F.3d 199, 201 (5th Cir. 2016). The first

involves contract formation—whether the parties entered into any arbitration agreement at all. Id.

Under the first issue, courts merely ask whether “the parties form a valid agreement to arbitrate

some set of claims.” IQ Prods. Co. v. WD-40 Co., 871 F.3d 344, 348 (5th Cir. 2017). The second

involves contract interpretation to determine whether this claim is covered by the scope of the

arbitration agreement. Kubala, 830 F.3d at 201.

       Before reaching the second overarching issue, courts must ask who has the power to

decide whether the claim is arbitrable (i.e., whether the scope of the arbitration agreement covers

a particular claim). See id. If the agreement contains a valid “delegation clause,” the court is

required “to refer a claim to arbitration to allow the arbitrator to decide gateway arbitrability

issues.” Id. at 202 (citing Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010)).

       1.      There is a valid agreement to arbitrate.

       In the present case, there is a valid arbitration agreement between HMC and Newstream.

Section 20.01(b) of the Agreement provides:

               “Any controversy, dispute, or claim between the Parties shall be
               submitted to final and binding arbitration upon demand by a Party
               by providing notice to the other Party. The arbitration shall be
               administered by the American Arbitration Association (“AAA”)
               under its Commercial Arbitration Rules…The award and decision
               of the Arbitrator(s) shall be conclusive and binding on all Parties,
               and not subject to appeal, and judgment upon the ward may be
               entered in any court of competent jurisdiction. Any right to contest
               the validity or enforceability of the award shall be governed
               exclusively by the Federal Arbitration Act or any successor law.”

       Timothy Nystrom executed the Agreement in his capacity as the manager of

Newstream’s General Partner, Newstream Hotel & Hospitality. Accordingly, it is undisputed


DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                            PAGE 5
                                                  5
Case 20-04056           Doc 1-1       Filed 05/12/20 Entered 05/12/20 18:04:26                    Desc Exhibit
                                              Page 88 of 161



that Section 20.01(b) of the Agreement is a valid agreement to arbitrate at least “some set of

claims.” IQ Prods. Co. v. WD-40 Co., 871 F.3d 344, 348 (5th Cir. 2017).

        2.       The arbitrator has the power to decide whether specific claims are covered
                 by the arbitration agreement.

        The Fifth Circuit has held that “[i]f there is a delegation clause, the motion to compel

arbitration should be granted in almost all cases.” 4 Kubala v. Supreme Prod. Services, Inc., 830

F.3d 199, 202 (5th Cir. 2016). An agreement contains a valid delegation clause “if it evinces an

intent to have the arbitrator decide whether a given claim must be arbitrated.” An arbitration

clause’s express incorporation of the AAA rules constitutes “clear and unmistakable evidence

that the parties agreed to arbitrate arbitrability.” Petrofac, Inc. v. DynMcDermott Petroleum

Operations Co., 687 F.3d 671, 675 (5th Cir. 2012) (collecting cases); Crawford Prof’l Drugs,

Inc. v. CVS Caremark Corp., 748 F.3d 249, 262 (5th Cir. 2014). This is because the AAA Rules

for commercial arbitration include Rule 7, which provides that “[t]he arbitrator shall have the

power to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope, or validity of the arbitration agreement or to the arbitrability of any claim or

counterclaim.”

        The arbitration agreement in the present case expressly incorporates the Commercial

Arbitration Rules of the AAA. Because there is “clear and unmistakable evidence” that the

parties agreed to arbitrate the scope of the arbitration agreement, the issue of “whether the

Plaintiff’s claims are subject to arbitration must be decided in the first instance by the arbitrator,

not a court.” Crawford, 748 F.3d at 263. As a result, this Court is required to refer the claims




4
  There is one narrow exception, which is inapplicable here: Where the argument for arbitration is “wholly
groundless,” a court will refuse to enforce a delegation clause. See Douglas v. Regions Bank, 757 F.3d 460, 464 (5th
Cir. 2014).

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                                           PAGE 6
                                                         6
Case 20-04056       Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26            Desc Exhibit
                                        Page 89 of 161



arising out of the Agreement to arbitration. Should the Court agree with this analysis, it need not

address the arguments contained in Section B.3 and 4, below.

       3.       The arbitration agreement covers the claims between HMC and Newstream
                in this dispute.

       Even if there were no valid delegation clause, the broad arbitration agreement in this case

clearly covers the claims asserted by HMC and Newstream in this litigation. Texas and federal

courts have repeatedly recognized that the FAA evinces “an ‘emphatic federal policy in favor of

arbitral dispute resolution.’” In re American Homestar of Lancaster, Inc., 50 S.W.3d 480, 484

(Tex. 2001) (quoting Mitsubishi Motors Corp. v. Soler Chrysler Plymouth, Inc., 473 U.S. 614,

631 (1985)). As the Texas Supreme Court has held, “[t]he policy in favor of enforcing arbitration

agreements is so compelling that a court should not deny arbitration unless it can be said with

positive assurance that an arbitration clause is not susceptible of an interpretation which could

cover the dispute at issue.” Prudential Securities, Inc. v. Marshall, 909 S.W.2d 896, 899 (Tex.

1999) (emphasis in original) (citation omitted).

       When analyzing the scope of an arbitration agreement, courts distinguish between broad

and narrow clauses. Complaint of Hornbeck Offshore (1984) Corp., 981 F.2d 752, 754 (5th Cir.

1993). As stated above, this arbitration agreement in this case covers, “Any controversy, dispute,

or claim” between the parties. Clauses “containing the ‘any dispute’ language . . . are of the

broad type.” Id. at 755 (citing Sedco, Inc. v. Petroleos Mexicanos Mexican Nat. Oil Co. (Pemex),

767 F.2d 1140, 1144 (5th Cir. 1985)). As noted in Sedco, “[i]t is difficult to imagine broader

general language than that contained in the ... arbitration clause, ‘any dispute’ . . .” Sedco, 767

F.2d at 1145.

       Such “broad” arbitration clauses “are not limited to claims that literally ‘arise under the

contract,’ but rather embrace all disputes between the parties having a significant relationship to


DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                           PAGE 7
                                                   7
Case 20-04056        Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                        Page 90 of 161



the contract regardless of the label attached to the dispute.” Pennzoil Explor. & Prod. Co. v.

Ramco Energy Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998) (emphasis added). The Fifth Circuit has

explained that when parties agree to an arbitration clause covering “[a]ny dispute . . . arising out

of or in connection with or relating to this Agreement,” they “intend the clause to reach all

aspects of the relationship.” Nauru Phosphate Royalties, Inc. v. Drago Daic Interests, Inc., 138

F.3d 160, 164-65 (5th Cir. 1998) (emphasis added).

       Here, the breach of contract claims asserted by Newstream and HMC directly arise out of

and relate to the Agreement and are thus subject to arbitration with the AAA as contemplated by

the arbitration agreement.

       4.      HMC’s claims against the Guarantors are subject to the arbitration
               agreement.

       Generally, only parties that sign an arbitration agreement are bound to arbitration.

However, an agreement to arbitrate may also bind a non-signatory under principals of contract

law and agency.      In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 738 (Tex. 2005)

(recognizing the six grounds to bind a non-signatory to an arbitration agreement as: 1)

incorporation by reference; 2) assumption; 3) agency; 4) veil-piercing/alter ego; 5) estoppel; and

6) third-party beneficiary).

       Here, HMC’s claims against the Guarantors are subject to the arbitration provision in the

Agreement because the Agreement, including the arbitration provision, is incorporated into the

Guarantors’ obligations under the language of the Guaranties. In the Guaranties, the Guarantors

promised “the full, prompt, and unconditional performance of every term and condition of any

transaction to be kept and performed by [Newstream] to HMC.” Thus, the terms of the

Agreement, including the arbitration provision, are incorporated by reference into each of the

Guaranties.    Among the terms of the Agreement between Newstream and HMC is the


DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                            PAGE 8
                                                 8
Case 20-04056                Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26     Desc Exhibit
                                               Page 91 of 161



requirement that Newtream would pay HMC a termination payment upon Newstream’s early

termination or default.          To date, Newstream has failed to do so and HMC looks to the

Guarantors’ promise to unconditional perform Newstream’s obligations under the Agreement,

including the payment of the termination payment.

           The language of the Agreement contemplates that “all controversies, disputes or claims

arising from or relating to this Agreement (including the performance or non-performance of any

obligations set forth herein or the relationship of the Parties hereunder)” shall be subject to

Arbitration. 5 The dispute between HMC and Newstream and, by extension the Guarantors, arise

out of and relate to the failure of Newstream and the Guarantors to comply with the terms of the

Agreement. Thus, arbitration of the claims against the Guarantors is required.

C.         HMC has not waived the right to compel arbitration.

           HMC has not substantially invoked the judicial process and therefore has not waived its

right to compel arbitration. A party waives an arbitration clause only by substantially invoking

the judicial process to the other party’s detriment or prejudice. Perry Homes v. Cull, 258 S.W.3d

580, 589-90 (Tex. 2008). Whether a party has substantially invoked the judicial process depends

on the totality of the circumstance; key factors include the reason for delay in moving to enforce

arbitration, the amount of discovery conducted by the movant, and whether the movant sought

disposition on the merits. Perry Homes, 258 S.W.3d at 590-93.

           The Texas Supreme Court has stated merely filing suit does not waive arbitration. Id. at

589-90. Even after filing suit, a party does not waive arbitration through delay. For example,

where a plaintiff took up to eight months to move to compel arbitration because it was

admittedly very slow in recognizing that the arbitration clause could apply, the Texas Supreme

Court has still ruled arbitration is not waived. In re Fleetwood Homes of Tex., L.P., 257 S.W.3d

5
    Exhibit A, § 20.01(b).

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                           PAGE 9
                                                    9
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26            Desc Exhibit
                                         Page 92 of 161



692, 694 (Tex. 2008). In addition to delay in compelling arbitration, conducting discovery does

not invoke the judicial process such as to waive a party’s right to arbitrate. In Richmont

Holdings, Inc. v. Superiuor Recharge Systems, LLC, though plaintiff therein delayed nineteen

months and propounded requests for disclosure before compelling arbitration, there was no

waiver. 445 S.W.3d 573 (Tex. 2015).

       Here, HMC files its motion to compel arbitration within months of being served with this

suit. While HMC has answered Newstreams’ claims and filed its compulsory counterclaims in

this proceeding, HMC has not conducted any discovery. As discussed above, merely asserting

claims in state court does not waive arbitration. Further, HMC has not sought dispositive rulings

from this Court or otherwise substantially invoked the judicial process. Further, at this early

stage of litigation there will be no prejudice to Newstream in proceeding with discovery in

arbitration and arbitrating its claims. HMC has thus not waived its right to arbitrate.

                                         IV. CONCLUSION

       The Agreement is clear: all disputes between HMC and Newstream shall be submitted to

final and binding arbitration with the AAA according to the AAA’s rules. Both HMC and

Newstream have asserted claims for breach of contract relating to the parties obligations under

the Agreement. Further, HMC’s claims against the Guarantors relate to Newstream’s obligations

under the Agreement. The dispute between the parties thus arises out of the Agreement and

squarely falls within the arbitration agreement between the parties.

       Accordingly, HMC respectfully requests that the Court grant this Motion to Compel

Arbitration and:

       (a)     Stay this action and compel the parties to arbitrate their respective claims with the

               AAA as contemplated by the terms of the Agreement; and

       (b)     Grant HMC any additional relief to which it may show itself justly entitled.

DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                           PAGE 10
                                                 10
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26    Desc Exhibit
                                  Page 93 of 161



                                    Respectfully submitted,

                                    MUNSCH HARDT KOPF & HARR, P.C.


                                    /s/ Ross H. Parker
                                    Ross H. Parker
                                    TX Bar No. 24007804
                                    rparker@munsch.com
                                    Aynsley K. Young
                                    TX Bar No. 24102674
                                    ayoung@munsch.com

                                    500 N. Akard Street, Suite 3800
                                    Dallas, Texas 75201
                                    (214) 855-7500 (telephone)
                                    (214) 855-7584 (facsimile)


                                    ATTORNEYS FOR DEFENDANT
                                    HMC HOSPITALITY OPERATING
                                    COMPANY




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                           PAGE 11
                                       11
Case 20-04056             Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                            Page 94 of 161




                                 CERTIFICATE OF CONFERENCE

       A conference was held on January 15, 2020, with Carlisle A. Bruan, counsel for
Newstream Hotel Partners-IAH, LLC on the merits of this motion. A reasonable effort has been
made to resolve the dispute without the necessity of court intervention and the effort failed.
Therefore it is presented to the Court for determination.

                                              /s/ Aynsley K. Young
                                              Aynsley K. Young




                                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion to Stay Proceeding
and Compel Arbitration has been served by ESERVE on this the 16th day of January, 2020, to:

                                           Carlisle A. Braun
                                           Brandi J. McKay
                                     SCHEEF & STONE, L.L.P.
                                    2600 Network Blvd., Suite 400
                                         Frisco, Texas 75034
                                      (214) 472-2100 (telephone)
                                      (214) 472-2150 (facsimile)


                                              /s/ Ross H. Parker
                                              Ross H. Parker


4848-0043-2561v.1 004489.00028




DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                     PAGE 12
                                                 12
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 95 of 161




                                       13
                                                                                    A
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 96 of 161




                                       14
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 97 of 161




                                       15
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 98 of 161




                                       16
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                  Page 99 of 161




                                       17
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 100 of 161




                                       18
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 101 of 161




                                       19
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 102 of 161




                                       20
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 103 of 161




                                       21
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 104 of 161




                                       22
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 105 of 161




                                       23
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 106 of 161




                                       24
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 107 of 161




                                       25
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 108 of 161




                                       26
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 109 of 161




                                       27
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 110 of 161




                                       28
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 111 of 161




                                       29
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 112 of 161




                                       30
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 113 of 161




                                       31
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 114 of 161




                                       32
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 115 of 161




                                       33
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 116 of 161




                                       34
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 117 of 161




                                       35
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 118 of 161




                                       36
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 119 of 161




                                       37
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 120 of 161




                                       38
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 121 of 161




                                       39
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 122 of 161




                                       40
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 123 of 161




                                       41
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 124 of 161




                                       42
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 125 of 161




                                       43
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 126 of 161




                                       44
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 127 of 161




                                       45
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 128 of 161




                                       46
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 129 of 161




                                       47
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 130 of 161




                                       48
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 131 of 161




                                       49
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 132 of 161




                                       50
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 133 of 161




                                       51
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 134 of 161




                                       52
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 135 of 161




                                       53
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 136 of 161




                                       54
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 137 of 161




                                       55
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 138 of 161




                                       56
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 139 of 161




                                       57
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 140 of 161




                                       58
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 141 of 161




                                       59
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 142 of 161




                                       60
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 143 of 161




                                       61
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 144 of 161




                                       62
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                        Page 145 of 161


                                     INDIVIDUAL GUARANTY

              GUARANTY, dated as of May 10, 2018, by Rob Lawson, 311 South Oak Street,
Suite 250, Roanoke, Texas 76262 (individually and collectively "Guarantor") in favor of HMC
Hospitality Operating Company and/or its affiliates. ("HMC"), 17950 Preston Road, Suite 710,
Dallas, Texas 75252.

                WHEREAS, Newstream Hotel Partners-IAH, LLC ("Owner") is now and may in the
future be obligated to HMC for fees, expenses and other financial accommodations, including
HMC’s initial investment of $100,000.00 into the Hotel project, under that certain Management
Agreement (“Agreement”) dated May 10, 2018, between Owner and HMC, as same may be
amended or modified from time to time, and

                WHEREAS, to induce HMC to enter into the Manager’s Agreement and invest one
hundred thousand dollars into the project with Owner and/or make other financial
accommodations to or on behalf of Owner, Guarantor has agreed to execute and deliver a
guaranty of all present and future liabilities of Owner to HMC.

                NOW, THEREFORE, in consideration of the foregoing premises to induce HMC to
enter into the Estoppel and make other financial accommodations to or on behalf of Owner, and
with full knowledge that said obligations would not be issued without this Guaranty, the
undersigned Guarantor agrees as follows:

                1.      The term "Liability of Owner" shall include all obligations and liabilities,
direct or indirect, absolute or contingent, joint and several, now or hereafter existing, due or to
become due of Owner to HMC for its own account or as agent for others, whether created directly
or acquired by assignment or otherwise, including without limitation, all fees and reimbursable
expenses owing under the Agreement and all costs and other expenses, including attorneys fees,
on all present and future liabilities and indebtedness of Owner to HMC, and further including
without limitation the obligation and liabilities arising under the Agreement and/or Estoppel.

                2.     Each Guarantor hereby jointly and severally guarantees full, prompt and
unconditional payment when due of each and every Liability of Owner to HMC, now existing or
hereafter incurred, whether matured or unmatured, and the full, prompt, and unconditional
performance of every term and condition of any transaction to be kept and performed by Owner
to HMC. This Guaranty is a primary obligation of the undersigned and shall be a continuing
inexhaustible Guaranty without limitation as to the amount or duration and may not be revoked
except by notice (the "Notice") in writing to HMC received at least thirty (30) days prior to the date
set for such revocation; however, no Notice shall affect the liability under this Guaranty for any
such Liability of the Owner arising prior to the date set for revocation whether made before or
after the Notice.

               3.      Guarantor hereby represents and warrants the following:

                      (A)     He has the power to execute, deliver and carry out the terms and
provisions of this Guaranty which has been duly executed and delivered and constitutes
Guarantor's binding, valid and enforceable obligation, enforceable in accordance with its terms,
except as enforcement thereof may be limited, modified or prevented by any law relating to
bankruptcy, insolvency or the like.

                        (B)     He is not in default under any agreement other instrument to which
he is a party or by which he or any of his assets may be bound. Neither the execution and delivery


                                                 -1-
                                                  63
                                                                                                    B
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26              Desc Exhibit
                                        Page 146 of 161


of this Guaranty, nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof will to the best of his knowledge violate any law or regulation, or any
order or decree of any court or governmental instrumentality, or will conflict with, or result in the
breach of, or constitute a default under, any indenture, mortgage, deed of trust, agreement or
other instrument to which Guarantor is a party or by which he may be bound, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the property of Guarantor
thereunder.

                       (C)    His most recent financial statement furnished to HMC accurately
represents his financial condition as of the date thereof and there has been no material adverse
change in such condition from the date of said financial statement to the date hereof.

                       (D)   He has relied upon his own due diligence in making his own
independent evaluation and appraisal of Owner, Owner's business affairs and financial condition
including the Liability of Owner to HMC; will continue to be responsible for making his own
independent appraisal of such matters; and Guarantor has not relied upon and will not hereafter
rely upon HMC for information regarding Owner, any collateral or the Liability of Owner to HMC.

                 4.       Without incurring responsibility to Guarantor and without impairing or
releasing Guarantor's obligation hereunder, HMC may at any time and from time to time, without
the consent of or notice to Guarantor, upon any terms or conditions: (i) change the manner, place
or terms of the Agreement, and/or change or extend from time to time the time for payment or
renew or alter the Agreement, and this Guaranty shall apply to the Liability of Owner as so
changed, extended, renewed or altered; (ii) exercise or refrain from exercising any rights against
Owner or any surety, endorser or guarantor (including the Guarantor) ("Obligor") or against any
security, or otherwise act or refrain from acting; (iii) release, settle or compromise any Liability of
Owner or any obligation of any Obligor, with or without consideration, or any liability incurred
directly or indirectly in respect thereof or hereof; and/or (iv) apply any sums by whomsoever paid
or howsoever realized to any Liability of Owner.

                 5.    No invalidity or unenforceability of all or any part of the Liability of Owner,
whether caused by any actions or inactions of HMC, or otherwise, shall affect, impair or be a
defense to this Guaranty. Guarantor hereby waives any right of subrogation to any security.
Guarantor hereby waives any claim, right or remedy Guarantor may now have or hereafter acquire
against the Owner that arises hereunder and/or as a result of Guarantor's performance hereunder
including, without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right or remedy of HMC
against Owner or any security which HMC now has or hereafter acquires, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under common law or otherwise.

              6.      Upon an Event of Default under the Liability of Owner, HMC may, without
notice to Owner declare the Liability of Owner immediately due and payable by Guarantor. If
HMC refers this Guaranty to an attorney for collection, Guarantor shall pay HMC any and all
reasonable attorneys' fees and other costs and expenses incurred by HMC in enforcing HMC's
rights hereunder.

               7.     (A)    If claim is ever made upon HMC for repayment or recovery of any
amount or amounts received by HMC in payment or on account of any of the Liability of Owner
and HMC repays all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body having jurisdiction over HMC or any of its property, or (b) any
settlement or compromise of any such claim effected by HMC with any such claimant (including
Owner), then, and in such event, Guarantor agrees that any such judgment, decree, order,


                                                 -2-
                                                  64
Case 20-04056        Doc 1-1     Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                        Page 147 of 161


settlement or compromise shall be binding upon it, notwithstanding any revocation hereof or the
cancellation of any instrument evidencing any Liability of Owner, and Guarantor shall be liable to
HMC under this Guaranty for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by HMC.

                         (B)    This Guaranty shall remain in full force and effect, and shall be
automatically reinstated, without any further action on the part of the HMC if HMC is required, in
any bankruptcy, insolvency, or other proceeding involving the Owner, to return or rescind any
payment made to or value received by HMC from or for the account of the Owner. This paragraph
shall remain in full force and effect notwithstanding any revocation or termination of this Guaranty
or release by HMC of Guarantor.

                      (C)    Settlement of any claim by HMC against Owner or any other
Obligor, whether in any proceedings or not, and whether voluntary or involuntary, shall not reduce
the amount due under this Guaranty except to the extent of any amount actually received by HMC
under any such settlement that is applied to the Liability of Owner.

                      (D)    All rights, powers and remedies of HMC hereunder and under any
agreement(s) between Owner or any other Obligor and HMC, now, or at any time hereafter in
force, shall be cumulative and not alternative, and shall be in addition to all rights, powers and
remedies given to HMC by law.

                          (E)    No delay on the part of HMC in exercising any of its options, powers
or rights or partial or single exercise thereof shall constitute a waiver thereof. No waiver of any of
HMC's rights hereunder and no modification or amendment of this Guaranty shall be deemed to
be made by HMC unless the same shall be in writing, executed on behalf of HMC by a duly
authorized officer, and each such waiver, if any, shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of HMC or the obligations of Guarantor to
HMC in any other respect at any other time.

                       (F)      Guarantor hereby authorizes HMC, in its sole discretion, to disclose
any financial or other information about Guarantor to any present, future or prospective
participant, or successor in interest in any loan, advance or other financial accommodation to the
Owner from the HMC, or any regulatory body or agency having jurisdiction over HMC.

                         (G)    Guarantor shall indemnify, defend, and hold HMC harmless from
any claim, cause of action, demand, or other matter that is brought or threatened against HMC
by Owner, or by any third party including, without limitation, any receiver, trustee, or other person
appointed in any bankruptcy, insolvency, or other proceeding involving Owner, and from all costs
and expenses (including, without limitation, attorney's fees and expenses) relating to or arising
out of HMC's relationship with Owner (each of which may be defended, compromised, settled, or
pursued with counsel of HMC's selection) but at Guarantor's risk and expense. This paragraph
shall remain in full force and effect notwithstanding any termination of this Guaranty or release by
HMC of Guarantor.

                         (H)   Neither Guarantor's obligation to pay and perform in accordance
with the terms of this Guaranty, nor any remedy for the enforcement thereof nor the amount of
the Liability of Owner shall be impaired, modified, changed, stayed, released or limited in any
manner whatsoever by any impairment, modification, change, discharge, release, limitation or
stay of the Liability of Owner or the obligations of any of the Obligors or its estate in bankruptcy
or any remedy for the enforcement thereof, resulting from the operation of any present or future
provision of the bankruptcy code of the United States or other statute, State or Federal, or from


                                                 -3-
                                                  65
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 148 of 161




                                       66
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 149 of 161




                                       67                                       C
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 150 of 161




                                       68
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 151 of 161




                                       69
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 152 of 161




                                       70
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 153 of 161




                                       71
                                                                               D
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 154 of 161




                                       72
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 155 of 161




                                       73
Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26   Desc Exhibit
                                 Page 156 of 161




                                       74
Case 20-04056      Doc 1-1      Filed 05/12/20 Entered 05/12/20 18:04:26       Desc8:10
                                                                    Filed: 2/12/2020 Exhibit
                                                                                        AM
                                       Page 157 of 161              Lynne Finley
                                                                         District Clerk
                                                                         Collin County, Texas
                                                                         By Mackenzie Hollin Deputy
                                                                         Envelope ID: 40762997
                                 CAUSE NO. 380-05791-2019



NEWSTREAM HOTEL                               §          IN THE DISTRICT COURT
PARTNERS-IAH, LLC,                            §
                                              §
      Plaintiff,                              §
                                              §
V.                                            §
                                              §
HMC HOSPITALITY OPERATING                     §         COLLIN COUNTY, TEXAS
COMPANY,                                      §
                                              §
      Defendant                               §
                                              §
V.                                            §
                                              §
ROB LAWSON, SCOTT TARWATER,                   §
AND TIMOTHY NYSTROM,                          §
                                              §
                                              §
      Third Party Defendants.                 §          380TH JUDICIAL DISTRICT


                       NOTICE OF HEARING ON
          DEFENDANT HMC HOSPITALITY OPERATING COMPANY’S
         MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION


      Defendant and Counter-Plaintiff HMC Hospitality Operating Company filed its Motion

to Stay Proceeding and Compel Arbitration on January 16, 2020.

      Please take notice that a hearing has been set on Defendant/Counter-Plaintiff’s Motion to

Stay Proceeding and Compel Arbitration for Wednesday, April 8, 2020, at 9:00 a.m. in the

380th District Court of Collin County, Texas, 2100 Bloomdale Road, McKinney, Texas,

before the Honorable Benjamin N. Smith, Presiding Judge




NOTICE OF HEARING ON DEFENDANT HMC HOSPITALITY OPERATING
COMPANY’S MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                 PAGE 1
Case 20-04056             Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26       Desc Exhibit
                                           Page 158 of 161



                                                Respectfully submitted,

                                                MUNSCH HARDT KOPF & HARR, P.C.


                                                /s/Aynsley K. Young
                                                Ross H. Parker
                                                TX Bar No. 24007804
                                                rparker@munsch.com
                                                Aynsley K. Young
                                                TX Bar No. 24102674
                                                ayoung@munsch.com

                                                500 N. Akard Street, Suite 3800
                                                Dallas, Texas 75201
                                                (214) 855-7500 (telephone)
                                                (214) 855-7584 (facsimile)

                                                ATTORNEYS FOR DEFENDANT
                                                COUNTER-PLAINTIFF HMC
                                                HOSPITALITY OPERATING COMPANY



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Hearing on Motion
to Stay Proceeding and Compel Arbitration has been served by ESERVE on this the 12th day of
February, 2020, to:

                                             Carlisle A. Braun
                                    Carlisle.braun@solidcounsel.com
                                             Brandi J. McKay
                                    Brandi.mckay@solidcounsel.com
                                      SCHEEF & STONE, L.L.P.
                                     2600 Network Blvd., Suite 400
                                           Frisco, Texas 75034


                                                /s/ Aynsley K. Young
                                                Aynsley K. Young


4837-7657-6948v.1 004489.00028




NOTICE OF HEARING ON DEFENDANT HMC HOSPITALITY OPERATING
COMPANY’S MOTION TO STAY PROCEEDING AND COMPEL ARBITRATION                                PAGE 2
    Case 20-04056   Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26       Desc
                                                                  Filed: 5/8/2020    Exhibit
                                                                                  4:22 PM
                                     Page 159 of 161              Lynne Finley
                                                                       District Clerk
                                                                       Collin County, Texas
                                                                       By Brandi Bullard Deputy
                                                                       Envelope ID: 42857875
                              CAUSE NO. 380-05791-2019

    NEWSTREAM HOTEL                          §              IN THE DISTRICT COURT
    PARTNERS-IAH, LLC,                       §
                                             §
         Plaintiff and Counter-              §
    Defendant,                               §
                                             §
    v.                                       §
                                             §
                                             §
    HMC HOSPITALITY OPERATING                §              380th JUDICIAL DISTRICT
    COMPANY,                                 §
                                             §
           Defendant, Counter-               §
    Plaintiff and Third-Party                §
    Plaintiff,                               §
                                             §
    v.                                       §
                                             §
    ROB LAWSON, SCOTT                        §
    TARWATER AND TIMOTHY                     §
    NYSTROM,                                 §
                                             §
          Third-Party Defendants.            §               COLLIN COUNTY, TEXAS

           PLAINTIFF NEWSTREAM HOTEL PARTNERS-IAH, LLC’S
                     SUGGESTION OF BANKRUPTCY

         Plaintiff Newstream Hotel Partners-IAH, LLC filed a petition under Chapter

11 of the United States Bankruptcy Code, in the Bankruptcy Court for the Eastern

District of Texas, Sherman Division, Case No. 20-41064. Therefore, the proceedings

in the above-styled and numbered cause is consequently stayed pursuant to

Bankruptcy Code § 362 (11 U.S.C. § 362).









Plaintiff Newstream’s Suggestion of Bankruptcy                                            Page 1
    Case 20-04056   Doc 1-1    Filed 05/12/20 Entered 05/12/20 18:04:26      Desc Exhibit
                                      Page 160 of 161



                                                Respectfully submitted,

                                                SCHEEF & STONE, L.L.P.

                                                
                                                       Carlisle A. Braun 
                                                %\V                                   
                                                     CARLISLE A. BRAUN
                                                     Texas Bar No. 24058818
                                                     carlisle.braun@solidcounsel.com
                                                     BRANDI J. MCKAY
                                                     State Bar Card No. 24075380
                                                     brandi.mckay@solidcounsel.com


                                                     2600 Network Blvd., Suite 400
                                                     Frisco, Texas 75034
                                                     (214) 472-2100 Telephone
                                                     (214) 472-2150 Facsimile

                                                     ATTORNEYS FOR PLAINTIFF

                              CERTIFICATE OF SERVICE

         I certify that a true and correct copy of this document has this 8th day of May,

2020, been served upon the following counsel of record pursuant to the TEXAS RULES

OF CIVIL PROCEDURE     21a:


         Via Electronic Filing/Service
         Ross H. Parker
         Aynsley K. Young
         MUNSCH HARDT KOPF & HARR, PC
         500 N. Akard Street, Suite 3800
         Dallas, Texas 75201

         Attorneys for Defendant, Counter-Plaintiff and Third-Party Plaintiff

    
    
                                          V   Carlisle A. Braun                 
                                          &$5/,6/($%5$81



Plaintiff Newstream’s Suggestion of Bankruptcy                                       Page 2
    Case 20-04056        Doc 1-1   Filed 05/12/20 Entered 05/12/20 18:04:26             Desc Exhibit
                                          Page 161 of 161
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Michelle Garcia on behalf of Carlisle Braun
Bar No. 24058818
michelle.garcia@solidcounsel.com
Envelope ID: 42857875
Status as of 05/08/2020 16:24:28 PM -05:00

Associated Case Party: HMC Hospitality Operating Company

Name                BarNumber Email                    TimestampSubmitted      Status

Ross Parker                    rparker@munsch.com      5/8/2020 4:22:15 PM     SENT

Ta'Sauna Smith                 tsmith@munsch.com       5/8/2020 4:22:15 PM     SENT

Aynsley Young                  ayoung@munsch.com       5/8/2020 4:22:15 PM     SENT

Priscilla Beesley              pbeesley@munsch.com     5/8/2020 4:22:15 PM     SENT



Case Contacts

Name                BarNumber Email                             TimestampSubmitted      Status

Brandi J.McKay                brandi.mckay@solidcounsel.com     5/8/2020 4:22:15 PM     SENT

Melissa Diaz                  melissa.diaz@solidcounsel.com     5/8/2020 4:22:15 PM     SENT

Kari Stanish                  kari.stanish@solidcounsel.com     5/8/2020 4:22:15 PM     SENT

Carlisle Braun                carlisle.braun@solidcounsel.com   5/8/2020 4:22:15 PM     SENT
